Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABILITY NOTICE
RESPONSE TO ARGUMENTS:
Applicant's Terminal Disclaimer, filed 25 August 2021, and amendments filed 31 August 2021 have overcome the 35 USC rejections and objections set forth in the previous office action.


EXAMINER’S STATEMENT OF ALLOWANCE:
 The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious:
	“a cleaning system, comprising: an autonomous floor cleaner, comprising: an autonomously moveable housing; a fluid delivery system … a fluid recovery system… and a controller operably coupled to at least one component or system of the autonomous floor cleaner…and a docking station...and a disposal system…wherein the docking station is configured to be fluidly coupled to a plumbing infrastructure, and to fill the supply tank and to empty the recovery tank via the plumbing infrastructure” in combination with the other limitations set forth in the independent claims.
	Waller (WO-2017190785-A1) is the closest prior art of record.  However, Waller is silent on these above recited features.  Furthermore, it would not have been obvious to modify Waller to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Waller to include the above recited features would improperly change the principle of operation of Waller.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/JESSICA CAHILL/Primary Examiner, Art Unit 3753